Title: To James Madison from Joseph Rademaker, 18 December 1805 (Abstract)
From: Rademaker, Joseph
To: Madison, James


          § From Joseph Rademaker. 18 December 1805, Philadelphia. “The 16th. Instant, I had the honor to receive Your Letter dated 9 instant [not found], with the President’s answer to the communication of the Prince Regent of Portugal of the birth of a Princess. I have this day forwarded the said answer to Lisbon by the American Ship Romulus Captn. Prior, and have reserved the Copy which You were pleased to send me.”
         